Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 1 of 32 Page|D #: 19

STATE OF MA[NE SUPERIOR COURT
YORK, ss. Civil Action
Docket No. 18-144

SEA SALT, LLC, a Maine Limited
Liability Company With a principal place
of business in York County, Maine,

Plaintiff,
v.

FIRST AMENDED COMPLAINT AND

DEMAND FOR JURY TRIAL
MATTHEW R. BELLEROSE and

AMAN])A F. BELLER()SE, married
individuals living in the City of
Scarborough, County of Cumberland, and
State of Maine,

]

)

)

)

)

)

)

)

)

)

)

)

)

)

)
VINCENT J. MASTROPASQUA, an )
Individual residing in the City of Portland, )
County of Cumberland, and State of )
Maine, )
)
ANTHONY J. MASTROPASQUA, an )
Individual residing in the City of )
Scarborough, County of Cumberland, and )
State of Maine, )
)

)

)

)

)

)

)

)

)

)

)

)

)

)

EAST END TRANSPORT, LLC, a
Maine Limited Liability Company With a
principal place oi`business in Cumberland
County, Maine,

and
UNITED PARCEL SERVICE, INC.,

an Ohio Corporation doing business
in the State of Maine,

Defendants

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 2 of 32 Page|D #: 20

NOW COMES the Plaintiff, Sea Salt, LLC, by and through undersigned counsel, and
hereby amends its Complaint against Defendants as follows:

]NTRODUCTION

 

l. Plaintift’s original Complaint pleaded a civil action for conversion, fraud, breach
of fiduciary duty, negligent misrepresentation, breach of contract, and violation of the Maine
Um`form Deceptive Trade Practices Act, stemming from the embezzlement of nearly $l .5 million
in live lobster product and associated UPS shipping costs from Sea Salt, LLC (“Sea Salt”), over
the past eighteen months alone.

2. Plaintiff’s First Amended Complaint includes those original claims, and now adds
the following Defendants to this case: (A) Matthew R. Bellerose’s wife, Amanda F. Bellerose,
who has been unjustly enriched, engaged in conversion, and profited from her husband’s fraud;
(B) Anthony J . Mastropasqua, the brother of Vincent Mastropasqua, who upon information and
belief was also involved in the fraudulent scheme described herein; and (C) United Parcel
Service, lnc. (“UPS”), whose employee or employees, acting within the scope of employment
and as agents of UPS, negligently enabled Matthew R. Bellerose to carry out this fraudulent
scheme.

3. ln addition, Plaintiff brings claims for civil remedies under the Racketeer
Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1964, due to the crimes
and conspiracy to commit the crimes involved in this case.

THE PARTIES

4. Plaintiff Sea Salt, LLC (“Sea Salt”) is a Maine Limited Liability Company

engaged in the wholesale lobster distribution business in the City of Saco, County of Y`ork, and

State of Maine.

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 3 of 32 Page|D #: 21

5. Defendant Matthew R. Bellerose (hereinafter “MRB”) is an individual who at all
times herein relevant resided in the City of Scarborough, County of Yorl~;, and State of Maine,
and Was a purported member of Sea Salt, LLC.

6. Defendant Amanda F. Bellerose (hereinai°cer “AFB”) is the wife of Defendant
Matthew R. Bellerose, and at least until June of2018 she resided With him in the City of
Scarborough, County of York, and State ofMaine.

7. Defendant Vincent J. Mastropasqua (hereinafter “VJM”) is an individual residing
in the City of Portland, County of Cumberland, and State ofMaine.

8. Defendant Anthony J. Mastropasqua (hereainafter “AJM”) is an individual
residing in the City of Scarborough, County of Cumberland, and State of Maine.

9. Defendant East End Transport, LLC (hereinafter “East End”) is a Maine Limited
Liability Company with a principal place of business in the City of Scarborough, County of
Curnberland, and State of Maine.

lO. Defendant United Parcel Service, Inc. (hereinafter “UPS”) is an Ohio Corporation
operating shipping services to customers throughout the country, including in the State of Maine.
UPS is also the parent company of the UPS Store, Inc., which employs or has employed
Defendant VFM.

JURISDICTION AND VENUE

ll. Jurisdiction and venue are proper in this Court because Plaintiff’ s principal place

of business is in York County, and many of the activities described herein occurred in the

County of York and State of Maine.

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 4 of 32 Page|D #: 22

BACKGROUND FACTS
The “Fraudulent Scheme”/Embezzlement

12. As set forth in Plaintiff s original Motion for Ex Parre Attachment, this is a case
of embezzlement from Plaintiff’ s wholesale lobster distribution company, Sea Salt, LLC, by
Defendants using the fictitious customer name “Mastro’s.” The highly detailed facts of this case
are described with particularity in the Af`fidavits of Shawn McEwen, Morcy Highbarger, David
Breau, and Michael McKellar. These affidavits establish a longstanding fraudulent scheme by
Defendants to divert at least $1.5 million in profits from Sea Salt, by converting a massive
amount of Plaintiff’ s lobster inventory, and reselling it for Defendants’ own personal proiit.

13. Defendant MRB abused his role as a trusted business partner and embezzled,
along with the other Defendants, $1,496,427.67 from Sea Salt in the past 18 months alone.

l4. ln 2017, after 8 years of employment, Defendant MRB, via the fraud set forth
herein, became a purported 20% owner of Sea Salt, LLC.

15. MRB, along with Defendant VJM, are the sole members of Defendant East End
Transport, LLC, which was the entity that paid the invoices of a fictitious customer called
“Mastrc’s.”

16. East End does not have a legitimate business locationl Rather, its address is the
same as the UPS store located at 201 U.S. Route l in Scarborough, Maine, and the same as
Def`endant VJM’s PO Box, Number 316.

l7. Upon information and belief, the fraudulent activity described in Plaintiff”s
Motion for Ex Parte Attachrnent was a joint venture between MRB and VJM, under the sham
name “East End Transport,"' Which is why the fictitious customer they created in furtherance of

their embezzlement scheme was called “Mastro’s.”

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 5 of 32 Page|D #: 23

18. East End Transport paid all of the invoices to “Mastro’s” in furtherance of
Defendants’ fraudulent scheme to embezzle more than $1.4 million from Sea Salt.

19. The address for “Mastro’s” is also the UPS Store located at 201 U.S. Route 1 in
Scarborough, Maine, PO Box Number 316.

20. Upon information and belief, MRB and VJM are not engaged in any legitimate
business activity under the name “East End Transport” aside from their fraudulent scheme to
embezzle more than $l .4 million from Sea Salt.

21. Defendants engaged in significant comingling of funds, sufficient to justify
piercing the corporate veil and holding MRB and VJM personally liable for the conduct
described herein.

22. The profits from Defendants’ embezzlement and resale of lobster from Sea Salt
have been deposited in accounts under the name “East End Transport” or “East End.”

23. Further, based on the criminal activity and conspiracy to commit fraud and
conversion described below, East End Transport, LLC is merely the alter ego of MRB and VJM,
sufficient to justify piercing the corporate veil and holding Defendants personally liable for the
conduct described herein.

24. In 2017, Sea Salt discovered that it was showing a substantial loss of product.

25. As a result, the company retained both a forensic accountant and a controller to
investigate the source of inventory loss.

26. At all relevant times, MRB was the floor manager at Sea Salt and oversaw the
order fulfillment and shipping process of lobsters via UPS.

27. To fulfill orders, MRB would print a UPS label to affix to the box for shipping

He would then generate a bill of lading for the total amount of lobster shipped to a customer.

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 6 of 32 Page|D #: 24

MRB would then create an invoice in Sea Salt’s accounting software based on the bill of lading,
which included both the cost of the product and the shipping charges

28. From a bookkeeping perspective, any disparity in the amount of lobster shipped
versus the amount of lobster that was actually billed would not be detected as long as the manual
bill of lading created by MRB matched the invoice he generated

29. If no bill of lading or invoice was produced, then nobody would be the wiser if
inventory was disappearing-at least in the short term.

30. In 2017, Defendant MRB purported to bring in a new customer named Mastro’s.

31. While MRB did generate some bills of lading and invoices for lobster he shipped
to Mastro’s, he only did so for a fraction of the product actually shipped As set forth in the
Affidavit of David Breau, Sea Salt’s controller, there is a tremendous disparity in the amount of
product actually shipped to Mastro’s during the time period summarized in the Motion for Ex
Parre Attachment (November 24, 2017 through the end of April 2018) and the amount that was
invoiced and paid for.

32. ln his efforts to uncover the solu'ce of this discrepancy, Breau performed a weekly
comparison of the legitimate sales and shipping charges to Mastro’s, which Bellerose recorded in
Sea Salt’s Quickbooks program, against UPS shipping records for the Same time period.

33. The UPS records showed the actual weight of product sent to Mastro’s customers
via UPS, most of which was never invoiced by or paid to Sea Salt in Quickbooks.

34. Breau was able to discern that Mastro’s has been billed and Sea Salt has collected

just over $250,000.00 for lobster and shipping between November 2017 and April 2018.

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 7 of 32 Page|D #: 25

35. By contrast, Breau’s investigation ofUPS shipping records showed that MRB
shipped nearly Sl .5 million in product and shipping charges to Mastro’s during the same time
period.

36, According to Breau’s calculations, the irrefutable total loss to Sea Salt between
November 2017 and the end oprril 2018 was $471,620.57.

37. Averaging that loss over the 212-week period, this amounts to an average weekly
loss of$21,437.30.

38. Applying the average weekly theft arnoth ($21,437.30) to the time period
between 1/1/17 and 11/24/17 when the UPS invoices above are summarized for the Court (total
0f47 weeks), it is highly likely that Sea Salt sustained a loss of $21,437.30 x 47 =
$1,007.553.l0.

39. The loss was less dramatic once Breau began carefully tracking Sea Salt’s
inventory. ln the approximately two months fiom May to the end of June 2018, when MRB was
terminated, the loss was only 317,254.00, and $16,640.36 of that amount was due to the fact that
MRB was removed from the premises before he prepared the invoice to Mastro’s for the final
week of his employment During this time period, MRB could not get away with stealing
inventory without detection

40. Putting the above numbers together, Defendants collectively embezzled at least

sr,496,427.67 from sea saltl

 

1 Plaintiff is continuing to investigate the full amount of loss occasioned by Defendants' theft and believe that it

likely is more extensive than what has been discovered thus far and is likely in excess cf $2,000,000. Breau Aff at 11
131.

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 8 of 32 Page|D #: 26

41. When Sea Salt confronted MRB with this information, he admitted having stolen
from the company.

42. In particular, when his business partners raised these irregularities, MRB stated, “l
know how this looks. This looks really bad.” Highbarger Aff at Exhibit A, p. 1 1. He pleaded
With his partners: “Tell me how to resolve it.”

43. MRB offered to pay back the money he fraudulently converted to his and the
other Defendants’ unlawful use, stating: “l gave you the 65 or whatever and l might have 80 or
90. Give me a number and I can, l’ll have to chip away at it.”

44. When pointedly asked by one of his partners why he did it, MRB acknowledged
the wrongdoing by asking: “Does it really matter?”

45 . Shortly thereafter, MRB sent his partners an apologetic text that read: “Guys, l
just want to say I’m really sorry. Not only have l betrayed your trust but years of friendship as
well and that alone will haunt me forever. .. I’d like to resolve this as best as l possibly can with
you guys without my innocent family having to suffer for my bad decisions.”

46. In this same text exchange, MRB attempted to explain the embezzlement “l was
just trying to cover the expense of buying my 20% [share of Sea Salt, LLC] as l wouldn’t have
been able to do it otherwise.”

47. Based on these facts and the other information set forth in Plaintiff’s Affidavits,
Defendants collectively and haudulently embezzled substantial funds from Plaintiff.

48. The McKellar Affidavit shows that this fraudulent scheme went back as far as
2015, making the likely amount of loss well over $1.5 million and likely in excess of $2 million.

49. VJl\/I has recently claimed to be unaware of the illegal profits earned by East End,

the company he alone incorporated In an Affidavit submitted to this Court along with a Motion

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 9 of 32 Page|D #: 27

to Dissolve the Attachment granted against him, VJM swore under oath that “Matthew Bellerose
was solely responsible for the purchasing, shipping, and payment of lobsters.” This statement is
false.

50. Plaintiff found an invoice and a credit card transaction receipt showing that VJM
paid for lobster and shipping on behalf of the customer “Mastro’s” with his own credit card, not
East End Transport’s. On October 3, 2017, VJM personally paid for $4,920.00 in lobster sales to
“Mastro’s.”

51 , VJM has no legitimate business connection to the lobster industry or restaurant
business

52. Sea Salt also found a bill of lading and credit card sale transaction that showed
VJM paying for another $4,509.00 in lobster the next day, October 4, 2017, with his own
personal credit card, calling himself “Mastro’s,” not East End Transport.

53. VJM himself purchased nearly 310,000.00 in lobster from Sea Salt, on his own
credit card under the name Mastro’s, and not for East End Transport, LLC.

Defendant Amanda F. Bellerose’s Conscious Disre ard of Ille al Activi S endin of
Illegal Gains, Uniust Enrichment, and the l'*lr§dr for a Cgrstructive Trust

54. As part of VJM’s Motion to Dissolve Attachrnent described above, Defendant
AFB’s text conversation with him suggests she had knowledge of this fraudulent scheme all
along, not that she was an innocent party. For instance, Exhibit A to V.lM’s Affidavit contains
text messages wherein AFB tells VJM, “I will get you out of this for sure . . . you had nothing to
do with it, and I’ll be sure they know that.” These text conversations beg the question, if AFB

had no knowledge of what was going on, how does she know that VJM had “nothing to do with

it°’?

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 10 of 32 Page|D #: 28

55. The more likely explanation for AFB’s statement is that she knew, or at least
consciously disregarded her knowledge of`, this fraudulent scheme.

56. lt is equally plausible that VJM or his brother AJM coercively convinced AFB
and MRB to send VJM text messages, disclaiming his involvement in this fraudulent scheme,
h'om wln`ch VJM admittedly profited.

57. Like VJM, AFB profited from, spent, and paid family bills out of the proceeds of
the other Defendants’ fraud, making her retention of any such profits unjust.

58. As described below, AFB monitored and used for her own purposes the
lobsterorder@gmail.com address that her husband also used to conduct his illegal activity. This
fact, combined with the couple’s unusual spending activity (only a fraction of which is described
below), makes it highly unlikely that AFB did not know that she was spending illegal gains from
her husband’s fraud.

59. Within the meaning of RICO, as outlined in Counts VI and VlI below, AFB was
not an innocent, unknowing party who is entitled to retain an interest in a home where the
mortgage has been paid on a monthly basis out of profits stolen from Sea Salt. The same is true
for payments made to her attorney, or her bank accounts, where illegally obtained profits were
comingled with purportedly legitimate earnings

60. MRB and AFB have a mortgage on their property at 5 Freedom Road in
Scarborough that exceeds $300,000.00.

61. MRB and AFB’s monthly mortgage payment is likely close to $2,000.

62. AFB claims to have preserved $100,000 of her own savings separately, which
means that MRB paid their mortgage and family expenses every month. Therefore, AFB has

been living in a home financed with funds stolen from Sea Salt.

10

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 11 of 32 Page|D #: 29

63. MRB and AFB had a pool and an outdoor kitchen installed in their backyard in
2017 .

64. MRB and AFB made improvements to their home in 2017 alone that likely
totaled at least $50,000.00.

65. Because AFB did not touch any of her own savings to pay for these
improvements she further benefited from her husband’s theft from Sea Salt and is enjoying a
horne worth more than $600,000.00, plus improvements financed by theft.

66. ln 2017, MRB and ARB spent $1,093.50 in new countertops for their home,
which was financed by profits illegally obtained from Sea Salt.

67. The emails Sea Salt has obtained related to this transaction show that AFB did not
pay for home improvement projects out of her savings account, but instead the projects were
financed with their money j ointly.

68. Upon information and belief, AFB was predominantly in charge of, and kept a
close eye on, the family finances

69. ln late 2017, MRB had his $1,826.92 Sea Salt payroll check direct deposited on a
weekly basis to the bank account ending in 9899, which AFB has claimed was her own savings
account.

70. APB monitored and used for her own purposes the same lobsterorder@gmail.com
address that MRB used to conduct illegal business Sometimes, AFB would use this email
address and the name associated with it would be her daughter’s, raising a red flag as to why two
parents would email in their child’s name when conducting commercial and other business

transactions

11

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 12 of 32 Page|D #: 30

71. Lobsterorder@gmail.com was supposed to be MRB’s work email address, further
calling into question why AFB would use this address, either in her own name or her daughter’s
narne.

72. In an email dated December 1, 2017, AFB admitted that MRB’s behavior was “so
sketchy and secretive.” This email pertained to a CMP Bill in the amount of $305.57.

73. AFB was not just an innocent, nai've wife without a grasp on the couple’s
finances lnstead, she took note of every bank transaction, likely in every single joint account
they owned.

74. ln her email to “[daughter’s name] Bellerose,” lobsterorder@gmail.com, AFB
remarked she had never seen the CMP bill for $305.57. She criticized the amount of this bill as
being “a LOT of money for a rundown house that nobody lives in.”

75. AFB was informed of her husband’s theft and embezzlement from Sea Salt as of
June 22, 2018 when Plaintiff confronted MRB. AFB knew that Sea Salt was seeking a return of
stolen profits Plaintiff had extensive communications with AFB for over a month before the
attachment was granted

76. Upon information and belief, AFB Was a knowing participant in transferring
assets or cash as soon as she and MRB became aware that Sea Salt was demanding to be repaid
from MRB’s embezzlement To the extent that AFB participated in any effort to divert assets or
cash because of this claim, she has engaged in a fraudulent transfer under Maine Law.

77. Starting as far back as 2014, AFB was conducting eBay transactions under the

user name “mymainemanZO'/',” with emails about her transactions going to the

lobsterorder@grnail.com inbox.

12

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 13 of 32 Page|D #: 31

78. On March 3, 2018, AFB, via lobsterorder@@ail.com, purchased a Rolex from
eBay for $4,599.00.

79. AFB viewed other eBay transactions that suggested she was knowingly spending
(or looking to spend) money that far exceeded the typical budget of a nurse and lobster salesman,
such as expensive handbags, cars, and more Rolexes.

80. The Bellerose family vacationed well during MRB’s longstanding theft. ln 2016,
AFB booked a trip to the Bahamas for the entire family that cost more than $7,000.00. This was
one of several times that the family took similar, expensive trips to the Atlantis Resort in the
Bahamas.

81. In February of 201 S, AFB used the lobsterorder@gmail.com account to book a
trip to the Seminole Hard Rock Hotel & Casino in Hollywood, Florida.

82. Just a couple of months later, she booked a Father’s Day trip for MRB to the
l-larborside Hotel in Bar Harbor, for just over $l,500.00. This travel continuation was sent to the
name “[MRB and AFB’s daughter] Bellerose,” at lobsterorder@gr_nail.com.

83. AFB Was fully aware that MRB purchased classic cars, a tractor and a skid steer,
ATVs for himself and his children, snowmobiles, expensive sports camps for his children, a
brand-new Chevy Tahoe, a boat share, and many more expensive vacations The value of the
personal property jointly held by MRB and AFB, which was financed by theft from Sea Salt,
likely exceeds 380,000.00.

84. lf MRB and AFB had a joint bank account with $100,000.00 in it starting in 2013,
which AFB has suggested under oath, their spending habits and personal property that has been

purchased since that time would have depleted this amount of money almost completely.

13

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 14 of 32 Page|D #: 32

Defendant Anthony J. Mastropasgua’s Participation in the

Fraud’uhznt Scl_rM to Embezzle from Sea Salt

85. Upon information and belief, VJM’s brother, Anthony Mastropasqua (“AJM”),
was also involved in the fraudulent scheme to embezzle from Sea Salt and engage in multiple
criminal violations under RICO, as outlined below.

86. In June of 2014, AJM sent an email address from his real estate investment
company (BKM Properties, bkrnl l9@gmail.com), requesting that MRB sell him a full container
of lobster tails. MRB informed AJM that he had 4-5 oz frozen lobster tails at $l7.50/lb., and
they came in lO-lb. cases

87. A container of lobster tails is roughly 30,000 pounds ofproduct. At $17.50/lb., a
container would cost $525,000.00, and the shipping would be more than $7,000.00.

88. Upon information and belief, AJM has no business connection to the lobster
industry and does not resell lobster for any legitimate reason.

89. There is no legitimate, credible, or common-sense explanation for why AJM was
looking to sell over $500,000.00 worth of lobster to “these guys,” who his email does not name,
other than a criminal conspiracy to steal from Sea Salt.

90. fn addition, AJM’s email to MRB indicated that “these guys . . . need a better
price,” suggesting that MRB was stealing the inventory from Sea Salt without their knowledge,
selling the lobster tails for less than market price, and sharing the proceeds with AJM and/or his
brother VJM.

91. When Sea Salt confronted MRB about his embezzlement, MRB admitted that the

fraudulent scheme involved “Vinny’s brother Anthony,” who had connections in New York.

14

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 15 of 32 Page|D #: 33

92. Upon information and belief, AJM is involved in another potentially criminal
enterprise, which makes him a likely participant in the criminal/haudulent scheme described
herein.

93. Like VJM, MRB, and East End, AJM maintains a PO Box at the UPS Store
located in Scarborough, which is box number 278.

Mg!igence on the Part of UPS’s Agents and Employees

94. ln VJM’s Affidavit in support of his Motion to Dissolve the Attachment, he
admitted that he works “part time” at The UPS Store, Inc. As an employee of The UPS Store,
Inc., which is a wholly owned subsidiary ofUPS, Defendant VJM took actions in the scope of
his employment to embezzle and illegally ship lobster stolen from Sea Salt.

95. MRB directly worked with UPS when its agents and employees would pick up
orders at the end of the day for shipment

96. UPS’s agents and employees knew or should have known that certain orders
seemed excessively large to the point of raising significant suspicion For instance, on certain
days UPS would pick up 4-5 full pallets of lobster shipments which is extremely excessive

97. UPS’s agents and employees acting within the scope of their employment,
violated UPS policies and procedures and negligently failed to notice that the return address
labels were not correct, because the orders were coming from Sea Salt, but the return address
was a PO Box in Scarborough, for either “Mastro’s” or “East End Transport.”

98. UPS typically had the same driver pick up orders each day from Sea Salt. This
was not a typical ground delivery driver for UPS, but instead the driver’s role was to take orders

directly to the airport for shipment

15

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 16 of 32 Page|D #: 34

99. This particular UPS driver spent a good amount of time at Sea Salt waiting for
orders, and sometimes had conversations outside with warehouse employees Upon information
and belief, the UPS driver should have detected, based on employee training and UPS’s own
policies and procedures that the behavior ofMRB, and other aspects of the shipping practices he
oversaw at Sea Salt, was not normal and raised multiple red flags about possible illegal activity.

100. Acting within the scope of her employment, with the express purpose of
furthering UPS’s interests the UPS driver negligently failed to detect MRB’s fraud and
negligently agreed to assist MRB in the mislabeling of packages

101. The UPS driver admitted to Plaintiff that Defendant MRB instructed her to cover
up the return address label on the boxes to be shipped

102. F or instance, MRB told the UPS driver to place bright orange “Saturday delivery”
stickers over the return address labels that showed the discrepancy between where the shipment
originated (Sea Salt in Saco), and the return address (East End or Mastro’s at the UPS Store in
Scarborough).

103. MRB gave the UPS driver instructions about covering up labels in order to avoid
detection from his partners if a shipment was returned, because if the other members of Sea Salt,
LLC discovered that the return address was a PO Box in Scarborough, they would instantly
discover the discrepancy and MRB’s fraudulent scheme.

104. In addition, MRB had set up the invoicing for Mastro’s and East End to be his and
VJM’s PO Box in Scarborough (201 U.S. Route l, Number 316), where they would collect
payment, but he did not want a package that was rejected or returned by a customer to go to that

PO Box.

16

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 17 of 32 Page|D #: 35

105. The UPS driver acted negligently within the scope of her employment when she
took the actions described above and covered up labels at the request of MRB.

106. UPS acted negligently in failing to train the employees that picked up shipments
from Sea Salt to detect, report, and refuse to participate in the kind of shipping irregularities
described herein, which are known within the industry to be a harbinger of illegal activity.

107. UPS profited tremendously from the illegal shipments described herein and
collected a significant sum of fraudulent/false shipping charges

R_I.(Mti_ons

108. Using the customer name “l\/lastro’s,” which is the last name of VJM and/or AJM,
Defendants sold product that it stole from Sea Salt to customers all over the country,
predominantly of Asian descent

109. Some of the shipments went to individual homeowners but the majority of large,
fraudulent orders were shipped to nail salons all over the United States.

110, ln September of 2016, a Massachusetts-based nail salon proprietor named Tim
Khiev emailed MRB “Hi Matt . . . So you need to pay me back 75 lbs of $2 total $450 right . . .
Please let me know thanks.” Khiev attached an invoice, which was for various weight of live
lobster, plus charges for “shipping - Chan,” “shipping-Thoeung,” “shipping-Pat,” and “shipping-
Classy Nail.” The payment for this invoice was $l,l l9.19, billed to Sothea Khiev in Lowell,
MA. T he fact that MRB received a kickback from Khiev for 75 lb. of $2 total, or $450.00,
suggests that this transaction was not at all a legitimate sale of lobster to this customer.

111. Upon information and belief, some of the contacts for “Mastro’s” customers came

from Khiev.

17

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 18 of 32 Page|D #: 36

112. Upon information and belief, some of the product that Defendants stole from Sea
Salt was sold to Family Seafood, Inc., a Scarborough, Maine entity with which Khiev is
affiliated, for national or international distribution

113. Upon information and belief, VJM and AJM introduced MRB to other fraudulent
nail salon customers who wanted to buy product that had been stolen from Sea Salt.

114. Defendants fulfilled fraudulent orders to some customers, such as Phong Nguyen,
using a PayPal account, Western Union, and/or credit card transactions

1 15. ln addition, VJM works at Republicash, LLC, which provides him with the
opportunity to engage in fraudulent wire transfers check cashing, money orders, and other
financial transactions in furtherance of the fraudulent scheme described herein.

116. Defendants MRB, VJM, AJM, and East End engaged in concerted action to
violate 18 U.S.C. § 659, which prohibits fraud, deception, theft, or embezzlement from any
warehouse or storage facility (such as Sea Salt) of “any goods or chattels moving as or which are
a part of or which constitute an interstate . . . shipment of freight, express, or other property”
with intent to convert such goods to his own use. This Federal crime also prohibits buying or
receiving any such goods or chattels “knowing the same to have been embezzled or stolen.”

1 17. Defendants MR_B, VJl\/l, AJM, and East End engaged in concerted action to
violate 18 U.S.C. § 1341, the Federal Mail Fraud Statute, by knowingly participating in a scheme
to defraud Sea Salt and cause the mails, as well as UPS, to be used in furtherance of their haud,
with the intent to deceive

118. Defendants MRB, VJM, AJM, and East End engaged in concerted action to
violate 18 U.S.C. § 1342, by using a fictitious name to carry out their mail fraud under 18 U.S.C.

§ 1341.

18

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 19 of 32 Page|D #: 37

119. Defendants MRB, VJM, AJM, and East End have also engaged in concerted
action to commit wire fraud within the meaning of 18 U.S.C. § 1343.

120. Defendants VJM and AJM, upon information and belief, have engaged in
concerted action to violate 18 U.S.C. § 1512 by intentionally obstructing this proceeding and
engaging in witness tampering, which caused or induced MRB and AFB to submit text messages
falsely disclaiming VJM’s involvement in this case, which were provided to this Court in order
to dissolve the attachment against VJM.

121. Defendants MRB, VJM, AJM, and East End have engaged in concerted action to
violate 18 U.S.C. § 1952 by traveling in interstate commerce and using the mail with the intent to
distribute the proceeds of their unlawful activities and otherwise promote, manage, establish,
carry on, and facilitate the promotion of their unlawful activities

122. Defendants MRB, VJM, A.lM, and East End have engaged in concerted action to
violate 18 U.S.C. § 1957 by engaging in monetary transactions in property derived from
specified unlawful activities, with a value that exceeds 810,000.

123. Defendants MRB, VJM, AJM, and East End have engaged in concerted action to
violate 18 U.S.C. § 2314 by transporting stolen goods in interstate commerce

124. Defendants VJM, AJM, East Errd, and others whose identities are as yet unknown,
have violated 18 U.S.C. § 2315 by receiving, possessing, concealing, storing, bartering, selling,
or disposing of, goods stolen from Sea Salt in a value that exceeds $5,000, which have crossed

state lines after being stolen.

COUNT l - CONVERSION
(l)efendants MRB, AFB, VJM, AJM, and East End)

125. Plaintiff repeats the allegations contained in Paragraphs 1 through 124 as if fully

stated herein.

19

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 20 of 32 Page|D #: 38

126. Sea Salt had a valid property interest in its own inventory of live lobster, the
income used by MRB to pay for shipping costs that were never invoiced to “Mastro’s,” and
profits from the sale of live lobster to Mastro’s that were never paid to the company.

127. Defendants MRB, VJM, AJM, and East End converted and misappropriated the
property described above for their own use with the specific intent to defraud Sea Salt and its
other membersl all of whom had the right to possess the property converted

128. After being made aware of the full details of this fraudulent scheme and
profits/inventory stolen from Sea Salt, Defendant AFB converted those profits from stolen
inventory to her own use, and fraudulently transferred cash and assets rightfully belonging to Sea
Salt for her own use.

129. Sea Salt made a demand to each of the Defendants for return of the proceeds
earned from property converted by them, which was refused

130. Defendants engaged in intentionally outrageous conduct, or alternatively
consciously disregarded the harm that their conduct would cause Sea Salt, such that malice can
be implied, justifying an award of punitive damages

131. As a result of Defendants’ conversion, Sea Salt has suffered economic loss and
other harm, justifying an award of compensatory damages in excess of 81.4 million.

WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for
conversion against MRB, AFB, VJM, AJM, and East End, punitive damages, attomey’s fees,
costs and expenses_, interest, equitable and injunctive relief, and all other relief afforded to the

company by law.

20

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 21 of 32 Page|D #: 39

COUNT ll - FRAUD
(Defendants MRB, AFB, VJM, AJM, and East End)

132. Plaintiff repeats the allegations contained in Paragraphs 1 through 131 as if fully
stated herein.

133. Defendant MRB acquired an ownership interest in Sea Salt, LLC that was
procured by fraud, with the specific intent to embezzle significant sums of money from the
company through a fraudulent lobster shipping scheme.

134. Defendant MRB made fraudulent misrepresentations of material facts to Sea Salt,
LLC, which he knew to be false, about his role within the company and his method of fulfilling
lobster orders for certain fictitious customers in order to induce justifiable reliance on the part of
Sea Salt.

135. Defendant MRB’s fraudulent misrepresentations to Sea Salt induced them to
refrain from checking on his fulfillment of lobster orders, and the UPS shipping process he used
while an employee and also a member of the LLC.

136. Sea Salt justifiably relied on Defendant MRB’s fraudulent misrepresentations to
its detriment.

137. Defendant MRB engaged in the aforementioned fraudulent conduct knowingly
and intentionally, justifying an award of punitive damages

138. Sea Salt has suffered extensive harm and economic loss as a result of the
fraudulent embezzlement perpetrated by Defendant MRB.

139. VJM and AJM participated in the fraud perpetrated by Defendant MRB, and VJM
made intentionally false and misleading statements of material fact to this Court in an effort to
convince the Court to dissolve the attachment against him, and release a significant amount of

cash to be further converted for Defendants’ ongoing illegal purposes

21

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 22 of 32 Page|D #: 40

140. Upon information and belief, after she learned that Sea Salt was pursuing
reimbursement of significant sums of cash from her husband for his illegal and fraudulent
scheme, Defendants AFB and MRB participated in a fraudulent transfer of certain cash and
assets, with the intent of hiding such assets from Plaintiff.

WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for
Defendants’ fraudulent scheme to embezzle money from the company, along with punitive
damages, attorney’s fees, costs and expenses, interest, equitable and injunctive relief, and all
other relief afforded to the company by law.

COUNT III - UNJUST ENRICHMENT
(Defendants MRB, AFB, and V.]M)

141. Plaintiff repeats the allegations contained in Paragraphs l through 140 as if fully
stated herein.

142. Defendants MRB and AFB received the benefit of significant sums of money
from the conversion and sale of lobsters belonging to Sea Salt, which Defendants were not
entitled to keep.

143. At least as early as June 21, 2018, when Sea Salt confronted MRB about his
fraudulent embezzlement, AFB and MRB appreciated or knew of the financial benefit conferred
upon them by virtue of the fraudulent scheme outlined above.

144. Despite specific demands to MRB and AFB for return of the profits from the
fraudulent scheme outlined above, MRB and AFB have retained such profits

145. The circumstances under which MRB and AFB have knowingly retained or
fraudulently conveyed illegal profits that belong to Sea Salt make it inequitable for MRB or AFB

to retain such profits without being required to repay them.

22

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 23 of 32 Page|D #: 41

146. Defendant VJM has also been unjustly enriched because he has sworn under oath
that he was paid $300 per week by "Easl End Transport, LLC,” which was a sham entity with no
legitimate business operations.

147. Based on his own sworn testimony, Defendant VJM had no reason to believe that
he was entitled to $300 per week from “East End Transport, LLC,” which had no discernable
way of earning income to be paid out to him other than theft.

148. In reality, Defendant VJM has likely been unjustly enriched to an extent far
greater than $300.00 per week from East End Transport, LLC, under circumstances that
demonstrate he appreciated the benefit conferred upon hirn from the illegal theft and sale of
lobster from Sea Salt.

149. Despite Sea Salt`s demand to VJM that he repay the profits he illegally gained
nom the theft and sale of lobsters from Sea Salt, VJM has knowingly retained or fraudulently
conveyed such profits, under circumstances that make it inequitable for him to retain such profits
without repaying the same.

WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court enter judgment in its favor
and against Defendants MRB, AFB and VJM, award it equitable and injunctive relief including
without limitation the imposition of a constructive trust as a remedy to prevent unjust
enrichment, disgorgement of profits retained by Defendants, and such other and further relief as
this Court deems just and equitable

COUNT IV - NELIGENCE
(Defendant UPS)

150. Plaintiff repeats the allegations contained in Paragraphs l through 149 as if fully

stated herein.

23

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 24 of 32 Page|D #: 42

15 l. Defendant UPS owed a duty of reasonable care to its customers to ensure that its
employees received proper training and followed all UPS policies and procedures with regard to
the performance of job duties

152. Defendant UPS also owed a duty to its customers to train employees on the
detection of fraud and fraudulent shipping practices, for which UPS charged customers

153. UPS’s employees also owed customers a duty of reasonable care in the
performance of their job duties

154. UPS’s employees were negligent in the performance of their job duties

155 . The job duties described above, which were negligently performed by UPS
employees were of a kind they were specifically employed to perform.

156. UPS employees’ negligent performance of their job duties occurred substantially
within authorized time and space limits while working for UPS.

157. UPS employees’ negligent performance of their job duties was motivated by a
purpose to serve UPS.

l58. The harm to Sea Salt from the negligence of UPS’s agents and employees was
entirely foreseeable

159. As a direct and proximate result of the negligence of UPS’s agents and
employees Sea Salt has suffered harm and significant economic damages

160. UPS is vicariously liable for the negligent acts of its agents and employees

WHEREFORE, Plaintiff requests that this Court enter judgment in its favor and against
UPS for negligence, awarding economic damages, interest, costs, attorney’s fees, and such other

and further relief as this Court deems just and equitable

24

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 25 of 32 Page|D #: 43

COUNT V - CIVlL CONSPIRACY
(Defendants MRB, VJM, AJM and East End)

161. Plaintiff repeats the allegations contained in Paragraphs l through 160 as if fully
stated herein.

162. Defendants MRB, VJM, AIM and East End acted in concert with one another to
accomplish the fraud and conversion set forth above.

163. Al] of the Defendants worked in concert with the common goal of accomplishing
the fraud and conversion set forth above, for their own financial benefit

l64. Defendants’ collective conspiracy to commit fraud, conversion, and theft of Sea
Salt’s inventory and profits was unlawful under both civil and criminal law.

165. As a result of Defendants’ civil conspiracy, Sea Salt has suffered extensive
damages and economic harm.

166. Defendants acted with actual malice and the specific intent to defraud Sea Salt,
justifying an award of punitive damages

WI-IEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for
Defendants’ civil conspiracy, along with punitive damages, attorney’s fees, costs and expenses,
interest, equitable and injunctive relief, and all other relief afforded to the company by law.

COUNT VI - CIVIL RICO (VIOLATION OF 18 U.S.C. 8 1962§€)!
(Defendants MRB, VJM, AJM and East End)

167. Plaintiff repeats the allegations contained in Paragraphs l through 166 as if fully

stated herein.
168. Defendants MRB, VJM, AJM, and East End are ‘“persons” within the meaning of

18 U.S.C. § 1961(3), who conducted the affairs of the criminal enterprise and fraudulent scheme

25

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 26 of 32 Page|D #: 44

described above through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(€)
(“RIC()”).

169. - Defendants’ above-described criminal enterprise and fraudulent scheme affected
interstate commerce

170. Defendants’ above-described criminal enterprise and fraudulent scheme was part
of a pattern of continuous, related instances of criminal behavior that amounted to racketeering
activity within the meaning of 18 U.S.C. § 1961.

171. Defendants’ racketeering activity involved numerous separate acts and
transactions each constituting a crime within the meaning of RICO, that amounted to at least 2
separate criminal acts that affected multiple parties

172. There is a threat of continued criminal activity on the part of the Defendants

173. Plaintiff Sea Salt has been injured in both its business affairs and its proper'ty. Sea
Salt has suffered actual, extensive harm and damage to its business and economic interests
because of the RICO violations set forth herein.

174. Because of Defendants’ RICO violations Sea Salt is entitled to treble damages
plus attorney’s fees under 18 U.S.C. § 1964.

175. RICO § 1964(a) also authorizes the Court to “prevent and restrain violations of
section 1962 of this chapter by issuing appropriate orders, including, but not limited to: ordering
any person to divest himself of any interest, direct or indirect, in any enterprise; imposing
reasonable restrictions on the future activities or investments of any person, including, but not
limited to, prohibiting any person from engaging in the same type of endeavor as the enterprise
engaged in, the activities of which affect interstate or foreign commerce; or ordering dissolution

or reorganization of any enterprise, making due provision for the rights of innocent persons.”

26

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 27 of 32 Page|D #: 45

176. Based on the above, Plaintiff seeks an “appropriate order” disgorging the profits
illegally gained by Defendants MRB, AFB, VJM, AJM, and East End, as well as disgorgement
or forfeiture of any proceeds of their fraud that has been paid to their attorneys

177. Plaintiff also seeks an order divesting Matthew R. Bellerose of his ownership
interest in Sea Salt, LLC, or dissolution/reorganization of Sea Salt, LLC without Matthew R.
Bellerose as a member of the LLC.

WHEREFORE, Plaintiff Sea Salt requests that the Court enter judgment in its favor and
against Defendants MRB, VJM, AJM and East End on its Civil RICO claim, award monetary
damages treble damages disgorgement of profits attorney’s fees and costs of suit, plus interest,
and such other and further relief as this Court deems just and appropriate

COUNT VII - RICO CONSPIRACY
(Defendants MRB, VJM, AJM and East End)

178. Plaintiff repeats the allegations contained in Paragraphs l through 177 as if fully
stated herein.

179. For all of the reasons set forth above, including the elements of RICO alleged in
Count Vl, Defendants MRB, VJM, AJM and East End have unlawfully conspired to violate the
provisions oflS U.S.C. § 1962(0).

180. As a direct and proximate result of Defendants’ conspiracy to commit the multiple
RICO violations set forth above, Sea Salt has been and continues to be injured in its business or
property.

WHEREFORE, Plaintiff Sea Salt requests that the Court enter judgment in its favor and
against Defendants MRB, VJM, AJM and East End on its Civil RICO conspiracy claim, award
monetary damages treble damages attorney’s fees and costs of suit, plus interest, and such other

and further relief as this Court deems just and appropriate

27

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 28 of 32 Page|D #: 46

COUNT VIII - BREACH OF FIDUCIARY DUTY
(Defendant MRB)

181. Plaintiff repeats the allegations contained in Paragrapbs 1 through 180 as if fully
stated herein.

182. Sea Salt, LLC is a closely held LLC because it has a small number of members
no ready market for an equity stake in the company, and all of its members are intimately
involved in the management, direction, and operations of the LLC.

183. Defendant MRB owed Sea Salt, LLC and its members the utmost duty of good
faith and loyalty.

184. Defendant MRB engaged in significant and longstanding self-dealing, to Sea
Salt’s detriment

185. Sea Salt has suffered extensive harm and economic loss as a result of Defendant
MRB’s breach of fiduciary duty.

186. Due to the fraudulent scheme and breach of fiduciary duty set forth above, the
Court should consider Defendant MRB’s acquisition of a membership interest in Sea Salt, LLC
to be null and void.

187. Plaintiff Sea Salt specifically demands that the Court grant the equitable remedy
of rescinding the contract between Sea Salt and MRB in which MRB was granted an ownership
interest in the company, because that ownership interest was procured by fraud.

188. Alternatively, Sea Salt seeks an order of dissolution of the LLC based on MRB’s
fraud.

WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court enter judgment in its favor
and against Defendant MRB for breach of fiduciary duty, grant equitable relief in the form of

rescinding the contract between Sea Salt and MRB, plus disgorgement of any profits received or

28

Case 2:18-cv-OO413-.]AW Document 1-2 Filed 10/05/18 Page 29 of 32 Page|D #: 47

retained by MRB, or alternatively dissolution of the LLC and the ownership interest granted to
Defendant MRB, plus all other and iirrther relief as this Court deems just and appropriate

COUNT IX - NEGLIGENT MISREPRESENTATION
(Defendants MRB, VJM, and AJM and East End)

189. Plaintiff repeats the allegations contained in Paragraphs 1 through 188 as if fully
stated herein.

190. Sea Salt was supplied false information by each of the Defendants: MRB, first as
an employee and then as a partner/member of the LLC; East End Transport, LLC, as a purported
customer and payor of invoices for “Mastro’s” shipments of lobster where the true weight and
extent of product shipped was falsified; and VJM or AJl\/l as “Mastro’s” the purported customer
who paid for only a fraction of the product actually shipped by Sea Salt for their own personal,
financial gain.

191 . The above misrepresentations by Defendants were of material facts.

192. None of the Defendants exercised reasonable care or competence in conveying
information and representations to Plaintiff about the extent of the weight and product that was
being shipped out of Sea Salt under the customer name “Mastro’s."

193. Sea Salt justifiably relied on Defendants’ misrepresentations believing
“Mastro’s” to be a legitimate customer that was paying invoices in a timely and non-fraudulent
manner.

194. Sea Salt’s justifiable reliance on Defendants’ collective negligent
misrepresentations has caused it significant economic harm.

WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for
Defendants’ negligent misrepresentations along with attorney’s fees costs and expenses

interest, equitable and injunctive relief, and all other relief afforded to the company by law.

29

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 30 of 32 Page|D #: 48

COUNT X - BREACH OF CONTRACT
(Defendant MRB)

195. Plaintiff repeats the allegations contained in Paragraphs 1 through 194 as if fully
stated herein

196. ln 2014, MRB entered into an employment agreement with Sea Salt whereby he
agreed to avoid competing with the company for a period of two months following the separation
of his employment

197. MRB furthermore agreed under the employment agreement not to disclose
Proprietary information such as customer lists.

198. The agreement between Sea Salt and MRB was supported by adequate
consideration, and a mutual intent to be bound.

199. The agreement between Sea Salt and MRB continued in full force and effect after
he became a member of the LLC.

200. MRB has breached his agreement with Sea Salt, resulting in actual harm,
consequential damages and economic loss to Plaintiff

WHEREFORE, Plaintiff Sea Salt, LLC requests that the Court award it damages for
Defendant MRB’s breach of contract, attorney’s fees costs and expenses interest, equitable and
injunctive relief, and all other relief afforded to the company by law.

COUNT XI - VIOLATION OF 10 M.R.S. 8 1211 er sea.
aine Uniform Dece tive Trade Practices Act
(Defendants MRB, VJM, AJM and East End)
201. Plaintiff repeats the allegations contained in Paragraphs 1 through 200 as if fully

stated herein.

30

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 31 of 32 Page|D #: 49

202. Defendants have collectively engaged in deceptive trade practices within the

meaning of the Maine Uniform Deceptive Trade Practices Act (“UDTPA”), 10 M.R.S. §

121 1(1), including by:
v Passing off “Mastro’s” goods or services as those of Sea Salt;
¢ Causing likelihood of confusion or of misunderstanding as to the source,

sponsorship, approval or certification of goods or services

0 Causing likelihood of confusion or of misunderstanding as to afiiliation,
connection or association with, or certification by, another;

0 Disparaging the goods services or business of Sea Salt by false or misleading
representations of fact; and

¢ Engaging in other conduct that creates a substantial likelihood of confusion or
misunderstanding among consumers

203. Sea Salt is likely to be damaged by the many forms of deceptive trade practices
described above, as well as in Plaintiff’ s Motion for Ex Parte Attachment.

204. Plaintiff is entitled to equitable and injunctive relief against Defendants including
disgorgement of profits and an injunction against further deceptive trade practices together with
attorney’s fees and costs of suit, for Defendants’ violation of the Maine UDTPA.

Wl-IEREFORE, Plaintiff Sea Salt, LLC requests that the Court enter judgment in its favor
and against Defendants for their deceptive trade practices and grant monetary, equitable, and
injunctive relief_. as well as attorney’s fees and costs plus such other and further relief as this

Court deems just and appropriate

31

Case 2:18-cv-00413-.]AW Document 1-2 Filed 10/05/18 Page 32 of 32 Page|D #: 50

JURY TRIAL DEMAND

Plaintiff Sea Salt, LLC hereby demands a jury trial on all matters so triable under the

laws and Constitution of the United States and the State of Maine

Dated at Kennebunk, Maine this 3"d day of October, 2018.

Q;€MM

White, Bar No. 4025
Attorneyfor' Plaintiff
BERGEN & PARKINSON, LLC
62 Portland Rd., Suite 25
Kennebunk, ME 04043
(207) 985-7000
lwhite@bergenparkz'nson.com

32

